DETAILED ACTION
	Claims 1-2, 4-5, 7-13, 15-16, and 18-19 are allowed. Claims 3, 6, 14, and 17 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: Paragraph [0005] recites “a rolling positioned at a joint of each second articulated arm” which should read as “a [[rolling]] roller positioned at a joint of each second articulated arm”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Paragraph [0006] recites “a rolling positioned at a joint of each second articulated arm” which should read as “a [[rolling]] roller positioned at a joint of each second articulated arm”. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “…a reamer assembly comprising at least one first articulated arm with extending between the uphole ring and the downhole end of the set tube…” should read as “…a reamer assembly comprising at least one first articulated arm [[with]] extending between the uphole ring and the downhole end of the set tube…”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “…a rolling positioned at a joint of each second articulated arm” should read as “…a [[rolling]] roller positioned at a joint of each second articulated arm”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: “…a rolling positioned at a joint of each second articulated arm” should read as “…a [[rolling]] roller positioned at a joint of each second articulated arm”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "…wherein each roller arm extends radially farther from the body than each reamer arm in the rolling position". There is insufficient antecedent basis for this limitation in the claim. Examiner has confusion as to whether “each roller arm” is meant to correspond to the previously stated first or second “articulated arm”, as introduced in parent claim 1, or if it were meant to introduce new element. For examination purposes, the Examiner has given its broadest reasonable interpretation and will assume for the “roller arm” to correspond to previously recited “second articulated arm”.  

Claim 3 recites the limitation "…wherein each roller arm extends radially farther from the body than each reamer arm in the rolling position". There is insufficient antecedent basis for this limitation in the claim. Examiner has confusion as to whether “each reamer arm” is meant to correspond to the previously stated first or second “articulated arm”, as introduced in parent claim 1, or if it were meant to introduce new element. For examination purposes, the Examiner has given its broadest reasonable interpretation and will assume for the “reamer arm” to correspond to previously recited “first articulated arm”.  

Claim 6 recites the limitation "…wherein each reamer arm comprises teeth for removing portions of the wellbore". There is insufficient antecedent basis for this limitation in the claim. Examiner has confusion as to whether “each reamer arm” is meant to correspond to the previously stated first or second “articulated arm”, as introduced in parent claim 1, or if it were meant to introduce new element. For examination purposes, the Examiner has given its broadest reasonable interpretation and will assume for the “reamer arm” to correspond to previously recited “first articulated arm”.  

Claim 14 recites the limitation "…wherein the roller arm extends radially farther from the body than the reamer arm in the rolling position". There is insufficient antecedent basis for this limitation in the claim. Examiner has confusion as to whether “the roller arm” is meant to correspond to the previously stated first or second “articulated arm”, as introduced in parent claim 9, or if it were meant to introduce new element. For examination purposes, the Examiner has given its broadest reasonable interpretation and will assume for the “roller arm” to correspond to previously recited “second articulated arm”.  

Claim 14 recites the limitation "…wherein the roller arm extends radially farther from the body than the reamer arm in the rolling position ". There is insufficient antecedent basis for this limitation in the claim. Examiner has confusion as to whether “the reamer arm” is meant to correspond to the previously stated first or second “articulated arm”, as introduced in parent claim 9, or if it were meant to introduce new element. For examination purposes, the Examiner has given its broadest reasonable interpretation and will assume for the “reamer arm” to correspond to previously recited “first articulated arm”.  

Claim 17 recites the limitation "…wherein the reamer arm comprises teeth for removing portions of the wellbore". There is insufficient antecedent basis for this limitation in the claim. Examiner has confusion as to whether “the reamer arm” is meant to correspond to the previously stated first or second “articulated arm”, as introduced in parent claim 9, or if it were meant to introduce new element. For examination purposes, the Examiner has given its broadest reasonable interpretation and will assume for the “reamer arm” to correspond to previously recited “first articulated arm”.  

Allowable Subject Matter
Claims 1-2, 4-5, 7-13, 15-16, and 18-19 are allowed pending the claim objections herein to claims 1 and 9.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 (and, similarly claim 9) introduce a downhole assembly comprising of a reamer assembly and roller assembly. The crux of the claims introduces a combination of structural and functional language which makes the claim(s) unique. The closest prior art is the teachings of Morrison (US Patent 1,862,629; herein “Morrison). Morrison introduces reamer cutting elements 47 which are rotatable (see at least page 3, left column, lines 17-29), therefore the reference incorporates a combination of a reaming assembly comprising cutters and a roller assembly. Figures 1-2 of Morrison introduces spring 23 to compress at least the flange 32, in which further allows for “…the retraction or collapse inwardly of all the cores 46 and their circumferential rotary cutters 47 far enough to clear the inner wall of the drill-pipe 1-3, so that the collapsed device may traverse the drill- pipe without interference” (see at least page 3, left column, lines 30-50). The arms 49 of elements 47 allow for radially outward movement within the wellbore, as depicted in at least figure 2. Though one of ordinary skill in the art can broadly interpret the flange 32 to be a sliding ring element and a set tube to be at least element 27, the Morrison reference fails to teach a plurality of rings, set tube, and plurality of arms to be positioned with respect to one another, as claimed. 
The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would require too significant of a redesign of the prior art system/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676